


109 HR 6194 IH: To reduce temporarily the duty on bath and shower

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6194
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. Ryan of Wisconsin
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the duty on bath and shower
		  cleaning appliances.
	
	
		1.Electric automatic shower
			 cleaners
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.98.08Bath and
						shower cleaning appliance, capable of dispensing cleaning solution into a tub
						or shower enclosure using a button-activated, battery-powered piston pump
						controlled by a microchip (provided for in subheading 8509.80.00)2.1%No changeNo changeOn or before
						12/31/2009
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
